              Case 1:20-cv-00410-SAB Document 18 Filed 03/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL FROST,                                    Case No. 1:20-cv-00410-SAB

12                  Plaintiff,                         ORDER RE STIPULATION FOR
                                                       VOLUNTARY REMAND PURSUANT TO
13          v.                                         42 U.S.C. § 405(g)

14   COMMISSIONER OF SOCIAL SECURITY,                  (ECF Nos. 17)

15                  Defendant.

16

17         Plaintiff Michael Frost (“Plaintiff”) seeks judicial review of a final decision of the

18 Commissioner of Social Security (“Commissioner” or “Defendant”) denying an application for

19 disability benefits pursuant to the Social Security Act. On March 10, 2021, the parties filed a
20 stipulation agreeing to a voluntary remand of this matter pursuant to 42 U.S.C. § 405(g). (ECF

21 No. 17.)      Pursuant to the terms of the stipulation, the Appeals Council will instruct the

22 Administrative Law Judge to evaluate Plaintiff’s allegations of disability pursuant to the

23 sequential evaluation process, and issue a new decision.

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                   1
                 Case 1:20-cv-00410-SAB Document 18 Filed 03/10/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.       The above-captioned action be remanded to the Commissioner of Social Security

 3                   for further proceedings consistent with the terms of the stipulation for remand;

 4          2.       Judgment is entered in favor of Plaintiff Michael Frost and against Defendant

 5                   Commissioner of Social Security; and

 6          3.       The Clerk of the Court is DIRECTED to close this action.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        March 10, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
